Citation Nr: 0114509	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-00 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent for osteoarthritis of the right knee.

2.  Entitlement to an initial evaluation in excess of zero 
percent for osteoarthritis of the left knee.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded the case in May 2000 for additional 
development, to include obtaining additional treatment 
records and affording the veteran a VA orthopedic 
examination.  Thereafter, the RO accomplished the additional 
development and returned the claims file to the Board.  

The Board notes that in an October 2000 letter, the veteran 
stated that he understands that he is permitted an attorney 
to plead his case; however, considering the inordinate $3,000 
"in advance" fee, he appointed himself in lieu of an 
attorney as representative in his case.  In this regard, it 
is pointed out that the December 1998 cover letter to the 
Statement of the Case addressed the issue of representation 
and specifically informed the appellant that, if he did not 
have a representative, it was not too late to choose one.  He 
was further informed that an accredited representative of a 
recognized service organization may represent him without 
charge.  Accordingly, inasmuch as the veteran has been 
apprised of his right to representation and has been provided 
an opportunity to select a representative, the Board 
concludes that further clarification of representation is not 
warranted and due process considerations have been met.  
Thus, the Board may proceed in adjudicating the veteran's 
claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
subjective complaints of pain and no objective findings of 
disability productive of limitation of flexion to 60 degrees; 
limitation of extension to 5 degrees; X-ray findings of 
arthritis; or recurrent subluxation or lateral instability.

3.  The veteran's left knee disorder is manifested by 
subjective complaints of pain and no objective findings of 
disability productive of limitation of flexion to 60 degrees; 
limitation of extension to 5 degrees; X-ray findings of 
arthritis; or recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for 
osteoarthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257 (2000).

2.  The criteria for a compensable evaluation for 
osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the service medical records reflects that the 
veteran had no musculoskeletal defects upon enlistment 
examination in July 1942.  An October 1945 service medical 
record notes arthritis, bilateral knees.  A December 1945 
report of physical examination prior to discharge shows that 
the veteran had no musculoskeletal defects.  

A 1966 report of VA hospitalization for unrelated complaints 
is silent with respect to complaints of or treatment for knee 
impairment.

The veteran's claim for service connection for arthritis, 
bilateral knees, was received at the RO in February 1998.

In a March 1998 statement, the veteran reported that, during 
the prior fifty-two years, he had experienced "knifelike, 
stabbing pains and/or tightness" in the knees.  

A VA Form 119, Report of Contact, dated in March 1998, notes 
that the veteran called and stated that he had not been 
treated for arthritis in the knees and had never been 
diagnosed with the disability; however, it showed up in his 
photocopied service medical records.  He reported that he 
self medicated with codeine, which had been prescribed for 
something else, for the pain.  

A subsequent statement from the veteran, also dated in March 
1998, indicates that his arthritis, bilateral knees, is 
productive of extreme tightness and stabbing pain.  He 
reported that his right knee "continues to snap, crackle and 
pop, especially at night."  The veteran further stated that 
bilateral knee weakness and occasional left knee buckling 
while walking requires him to sit down and rest.  

A June 1998 report of VA fee basis examination notes that the 
veteran reported a three to four years history of pain in his 
knees which increased with cold weather or exercise.  It was 
also noted that the veteran did not require an assistive 
device to walk.  Physical examination revealed that the 
veteran's gait was slightly abnormal as a result of some mild 
decrease in the range of motion in both knees as he 
ambulated.  His feet had no signs of abnormal weight bearing 
and he had no limitation in his functional standing or 
walking.  There was mild crepitus in both knees, no 
limitation of range of motion in either knee, anterior and 
posterior drawer test as well as McMurray's test were normal 
in both knees, and he had no constitutional signs of 
arthritis.  The diagnosis was mild osteoarthritis.  The 
examiner commented that, based on this examination, the 
veteran had some mild osteoarthritis as documented by 
crepitus in both knees and his subjective complaints of pain 
that gets worse with cold weather or ambulation.  The 
examiner further commented that the veteran did not require 
an assistive device to walk and his gait was very slightly 
abnormal; however, he was able to ambulate without 
difficulty.  The examiner noted that there was no active 
inflammation present in either knee.

Upon consideration of the foregoing, by an August 1998 rating 
decision, the RO granted service connection for mild 
osteoarthritis of the knees and each knee was separately 
rated as noncompensably disabling.  

In his September 1998 notice of disagreement to the zero 
percent schedular evaluation assigned by the August 1998 
rating decision, the veteran reported that his constant knee 
pain was never completely relieved by aspirin or codeine and, 
at times, he was unable to walk more than a block or so due 
to the extreme tightness and pain in his knees.  

In a statement attached to his December 1998 VA Form 9, 
Appeal to Board of Veterans' Appeals, the veteran provided 
the following statement:  

I earned my living with my brain, not me legs, nor 
my knees.  For the past thirty years before 
retiring in 1978, I wrote stuff.  ....  My earning 
capacity was not diminished in the least because of 
my arthritis, just as it was not in the service 
where, as a stenographer ... I functioned 100% 
capacity.  

The Board remanded the case in May 2000 for additional 
development, to include obtaining additional treatment 
records and affording the veteran a VA orthopedic 
examination.  Specifically, the Board noted that the June 
1998 examination report showed that no diagnostic tests were 
performed and, although the veteran was diagnosed with mild 
osteoarthritis, this diagnosis was inconsistent with the 
examiner's clinical findings of no constitutional signs of 
arthritis.  Accordingly, it was requested that the RO request 
the veteran to identify additional sources of treatment for 
his bilateral knee disability, afford him a VA orthopedic 
examination for the purpose of determining the nature and 
severity of his service-connected bilateral knee disability, 
and readjudicate the veteran's claim in light of VAOPGCPREC 
9-98 and 23-97 and the decisions of the United States Court 
of Appeals for Veterans Claims (Court) in Fenderson v. West, 
12 Vet. App. 119 (1999), and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

By letter dated in July 2000, the RO requested that the 
veteran identify the sources of recent treatment, either 
private or VA, for his bilateral knee disability.  A response 
from the veteran with regard to this request has not been 
received.  However, a previous VA Form 119, Report of 
Contact, dated in June 2000, indicates that the veteran 
reported that he had never been treated for his knee.

An August 2000 report of VA fee basis examination notes that 
the veteran was "extremely uncooperative with the 
examination."  It is also noted that the veteran reported a 
history of bilateral knee problems since 1945 as well as a 
three year history of increasing pain.  He complained of 
experiencing daily pain and tenderness and problems with 
standing, climbing stairs, showering, and dressing himself.  
He reported using aspirin and codeine to relieve the pain and 
walking with the aid of a cane.  The veteran denied any 
giving way or locking.  

The August 2000 examination report reflects that, upon 
physical evaluation, the veteran is a well-developed, well-
nourished appearing male in no acute distress and he could 
get into and out of the chair without difficulty.  His 
posture was normal and, although he walked with the aide of a 
cane, the examiner noted that the veteran was able to 
ambulate without the use of any assistive devices.  It was 
further noted that the veteran would not attempt to stand on 
his toes, heels, or tandem-gait at all.  Musculoskeletal 
examination showed that his leg lengths were 91 centimeters, 
bilaterally.  The examiner noted that the veteran refused to 
perform any type of range of motion, including flexion 
maneuvers, due to pain.  He had extension of zero degrees 
without pain.  The veteran complained of severe pain on light 
palpation over the skin and there were no signs of muscle 
atrophy, redness, swelling, or effusion.  The examiner noted 
that there were no constitutional signs of arthritis, such as 
anemia, weight loss, fever, or skin disease.  The examiner 
further noted that the veteran's medical records were 
reviewed prior to examination and diagnostic tests of the 
knees revealed no demonstrable abnormality.  The examiner 
stated that he was unable to render a diagnosis due to the 
veteran's general uncooperativeness.  The examiner also 
commented that the veteran was able to perform some degree of 
flexion because he was able to ambulate without the use of 
assistive devices.  

An August 2000 report of X-ray examination of the knees 
revealed no evidence of fracture, dislocation, or other 
osseous or articular abnormality and the regional soft tissue 
appeared normal.  The impression was no abnormality 
demonstrated with respect to either knee.

An August 2000 letter to the veteran from the fee basis 
examination facility notes that the "examination was 
incomplete because the range of motion measurements of your 
knees were not performed per your request."  A hand written 
note on this letter reflects that, per telephone conversation 
with a representative from the fee basis examination 
facility, the letter was corrected to reflect that the 
examination was "incomplete because you informed the 
examining physician that excessive pain and stiffness 
prevented you from bending as requested.  We acknowledge that 
you did not refuse to perform but were prevented from so 
doing because of circumstances beyond your physical 
control."

Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2000).

The criteria for disabilities of the knee and leg are found 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263 (2000).

Diagnostic Code 5256 provides for ankylosis of the knee.  
Under this Diagnostic Code, favorable ankylosis of either 
knee warrants a 30 percent evaluation.  Ankylosis is 
considered to be favorable when the knee is fixed in full 
extension, or in slight flexion at an angle between 0 degrees 
and 10 degrees.  A 40 percent evaluation requires that the 
knee be fixed in flexion at an angle between 10 degrees and 
20 degrees.  When the knee is fixed in flexion between 20 
degrees and 45 degrees, a 50 percent rating is assigned.  A 
60 percent rating is warranted for extremely unfavorable 
ankylosis, with the knee fixed in flexion at an angle of 45 
degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Under Diagnostic Code 5258, when there is cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint, a 20 percent rating is 
assignable.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, a 10 percent rating is assigned 
for cartilage, semilunar, removal of, symptomatic.  This 
Diagnostic Code does not provide for a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a zero percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is assigned; 
when the limitation is to 15 degrees, 20 percent is assigned; 
when extension is limited to 20 degrees, 30 percent is 
assigned; when extension is limited to 30 degrees, 40 percent 
is assigned; and when it is limited to 45 degrees, 50 percent 
is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II (2000).

Diagnostic Code 5262 provides criteria for impairment of the 
tibia and fibula.  With malunion and slight knee or ankle 
disability, a 10 percent rating is assigned.  Moderate knee 
or ankle disability warrants a 20 percent rating.  A 30 
percent rating is assigned when there is marked knee or ankle 
disability.  When there is nonunion with loose motion, 
requiring brace, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, when there is genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated), a 10 percent rating is 
warranted.  This Diagnostic Code does not provide for a 
disability rating in excess of 10 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5263.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.  The criteria 
of Diagnostic Code 5003 permits a 10 percent rating to be 
assigned for impairment caused by arthritis where there is 
some limitation of motion of a major joint or a group of 
minor joints but the limitation of motion is not so great as 
to meet the requirements for a compensable rating under the 
criteria for rating limitation of motion of the specific 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, a 10 percent rating may 
be assigned for arthritis with X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  38 C.F.R. § 4.71(a), Diagnostic Codes 5003, 5010.  
For the purposes of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  General Counsel stated 
that when a knee disorder is already rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
which at least meets the criteria for a zero-percent rating 
under Diagnostic Code 5260 (flexion limited to 60 degrees or 
less) or 5261 (extension limited to 5 degrees or more) in 
order to obtain a separate rating for arthritis.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  In this 
opinion, General Counsel, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if a claimant 
technically had full range of motion but such motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and § 4.59 would be available, assuming 
of course that arthritis was clinically demonstrated.  See 
also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).

In Lichtenfels, the Court held that "[r]ead together, 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 thus state that 
painful motion of a major joint or groups of joints caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion."  Id. at 488; see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).

The precedent opinions of the VA General Counsel's Office are 
binding upon the Board.  38 U.S.C.A. § 7104.


Analysis

As an initial matter, the Board observes that VA has a 
statutory duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).

Consistent with such duty, the Board remanded this matter in 
May 2000 for additional development of the evidence, 
including obtaining additional clinical records and affording 
the veteran a VA orthopedic examination.  A review of the 
record indicates that the development requested by the Board 
in its remand has been completed to the extent necessary.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The 
examination report obtained by the RO contains sufficient 
information to rate the veteran's disabilities in accordance 
with the applicable rating criteria.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Moreover, it is noted that he has not 
identified any outstanding, relevant evidence which may 
support his claim, despite being given the opportunity to do 
so.  Therefore, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible 
and that VA's duty to assist under the Veterans Claims 
Assistance Act of 2000 has been fully satisfied. 

The Board notes that the requirements of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 are applicable in the instant case because the 
veteran has reported that both of his knee disorders are 
manifested by pain and resulting functional impairment.

The Board also notes that the required manifestations for 
evaluation under Diagnostic Codes 5256 (knee, ankylosis), 
5258 (cartilage, dislocated, semilunar), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (tibia and fibula, 
impairment of), and 5263 (genu recurvatum) are not 
applicable, as the medical evidence does not show that either 
of the veteran's knee disorders are manifested by ankylosis, 
dislocation or removal of the semilunar cartilage, impairment 
of the tibia or fibula, or genu recurvatum.

With respect to Diagnostic Codes 5260 and 5261, a review of 
the medical evidence on file does not show that either of the 
veteran's knees has had flexion limited to 45 degrees or 
less, or extension limited to 10 degrees or more.  In this 
regard, the Board notes that the August 2000 VA examination 
was incomplete because range of motion measurements of the 
veteran's knees were not performed.  Specifically, the 
veteran informed the examining physician that excessive pain 
and stiffness prevented him from bending as requested.  
Nevertheless, the examiner commented that the veteran was 
able to perform some degree of flexion because he was able to 
ambulate without the use of assistive devices.  Additionally, 
although the June 1998 report of fee basis examination noted 
mild crepitus and a slightly abnormal gait due to some mild 
decrease in the range of motion in both knees, there were no 
signs of abnormal weight bearing and he had no limitation in 
his functional standing or walking.  Thus, there is no 
objective evidence of limited flexion or extension so as to 
warrant a compensable disability rating under either 
Diagnostic Code 5260 or 5261.

Regarding the criteria found at Diagnostic Code 5257, the 
Board notes that neither the June 1998 nor the August 2000 VA 
fee basis examiners made an objective medical finding of 
either instability or recurrent subluxation.  In fact, 
although the veteran has reported complaints of pain and 
weakness while walking, standing, climbing stairs, showering, 
and dressing himself; at the August 2000 examination it was 
specifically noted that the veteran denied any giving way or 
locking and objective findings showed that the veteran's 
posture was normal and he was able to ambulate without the 
use of any assistive devices.  Additionally, the June 1998 
examiner noted no limitation in the veteran's functional 
standing or walking.  Accordingly, inasmuch as there is no 
medical evidence of recurrent subluxation or lateral 
instability, the Board finds that the veteran is not entitled 
to a compensable rating for either knee disorder under 
Diagnostic Code 5257.

The Board has also considered whether a separate rating is 
appropriate for arthritis.  The record contains an October 
1945 finding of arthritis, bilateral knees, as well as a June 
1998 diagnosis of mild osteoarthritis, as documented by 
crepitus in both knees and his subjective complaints of pain 
that gets worse with cold weather or ambulation.  However, 
although X-rays of the veteran's knees were obtained in 
connection with the August 2000 VA fee basis examination, 
these studies showed no evidence of the presence of arthritis 
in either of the lower extremities.  The current 
noncompensable disability rating was assigned following 
consideration of the evidence, which shows the veteran has 
some mild decrease in the range of motion in both knees but 
no limitation in his functional standing or walking.  
Moreover, the August 2000 report of VA fee basis examination 
noted that the veteran was able to get into and out of the 
chair without difficulty and included the examiner's comment 
that the veteran was able to perform some degree of flexion 
because he was able to ambulate without the use of assistive 
devices.  The law provides that a separate rating could be 
assigned for additional disability of the knees due to 
arthritis without violating 38 C.F.R. § 4.14 (2000) (see G.C. 
Prec. Op. 9-98 (August 14, 1998); G.C. Prec. Op. 23-97 (July 
1, 1997), but in this case there is no X-ray evidence of 
arthritis of either knee. 

As noted above, the Board has taken into consideration the 
requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and has 
determined that they do not permit the assignment of a 
compensable schedular rating for either knee.  The Board 
notes that neither the June 1998 nor the August 2000 VA fee 
basis examination reports contain objective evidence that the 
veteran's complaints of knee pain have resulted in any 
additional disability.  Moreover, both examination reports 
note that the veteran was able to ambulate without difficulty 
or the use of any assistive devices.  In view of these 
objective medical findings, the Board concludes that despite 
the veteran's subjective complaints of pain, the record does 
not contain objective evidence by which it can be factually 
ascertained that there is or would be any functional 
impairment attributable to the veteran's complaints of knee 
pain which would warrant a compensable schedular rating.  
Therefore, the factors to be considered pursuant to 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 do not provide any basis for a 
compensable schedular rating for either knee in the instant 
case.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of either of the veteran's knee disorders met or 
nearly approximated the criteria necessary for a compensable 
disability rating under any of the potentially applicable 
Diagnostic Codes.

There is no persuasive evidence of any unusual or exceptional 
circumstances as to the veteran's service-connected knee 
disorders that would take the case outside the norm so as to 
warrant an extraschedular rating.  See 38 C.F.R. § 3.321(b).  
The Board finds that the evidence of record demonstrates no 
marked interference with employment or frequent periods of 
hospitalization due to these disorders and that referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service was, therefore, not required.  See Bagwell, 9 Vet. 
App. 337.  Moreover, the veteran has specifically stated that 
he has not sought medical treatment for his knees, he has 
been self medicating for pain, and it has not interfered with 
his employment.  Accordingly, it has not been shown that the 
disability picture in this case precludes the use of the 
regular rating criteria that is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  


ORDER

An evaluation in excess of zero percent for osteoarthritis of 
the right knee is denied.

An evaluation in excess of zero percent for osteoarthritis of 
the left knee is denied.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

